ON MOTION FOR REHEARING
GLICKSTEIN, Judge.
In seeking rehearing of our opinion in State v. Kadivar, 460 So.2d 391 (Fla. 4th *395DCA 1984), respondent correctly points out that a prosecutor has certain ethical obligations that differ from those of the private practitioner. A prosecutor should disclose to the accused evidence that would lessen the guilt, mitigate the offense or reduce the punishment, and should not fail to pursue evidence that may damage his case or aid the case of the accused. Recognition and discussion of this distinction between prosecutorial and private practice responsibilities might have considerably enhanced our opinion.
However, the subject of the state’s petition in this case — the trial court’s disqualification of the entire state attorney’s office — was not the result of even a preliminary showing that any of the above prose-cutorial responsibilities had been neglected. Rather, the disqualification was based on an appearance of impropriety that could derive from unsupported allegations contained in a claim respondent filed in federal court. Respondent’s motion fails to show that our opinion went astray because we overlooked or misapprehended applicable law.
Rehearing is denied.
ANSTEAD, C.J., and WALDEN, J„ concur.